UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  11/18/19
FRANCISCO BAUTISTA,
           Plaintiff,                             19-CV-916 (AJN) (BCM)
      -against-                                   ORDER
VENTURE 2275 LLC, et al.,
           Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during the November 18, 2019 telephonic discovery

conference, it is hereby ORDERED that:

      1.     Deposition Objections. During the remainder of the deposition of defendant

             Anthony (Andy) Nisthalal, defendants' counsel shall limit his objections to the

             word "objection," followed by no more than three words explaining the nature of

             that objection (e.g., "Objection, relevance," or "Objection, compound question").

             When defendants' counsel states an objection consistent with this Order, plaintiff's

             counsel shall not engage in colloquy or argument with defendants' counsel.

             Instead, he may either withdraw the question, rephrase it, or request that the

             deponent answer the pending question.

      2.     Deposition Instructions. During the deposition, defendants' counsel may instruct

             the deponent not to answer "only when necessary to preserve a privilege, to

             enforce a limitation ordered by the court, or to present a motion under Rule

             30(d)(3)." Fed. R. Civ. P. 30(c)(2); see also Severstal Wheeling Inc. v. WPN

             Corp., 2012 WL 1982132, at *2 (S.D.N.Y. May 30, 2012) ("it is hardly ever

             appropriate to instruct a witness not to answer on the ground of relevance"). If

             counsel instructs the deponent not to answer in order to preserve a privilege, he
            must identify the privilege (e.g., "I instruct the witness not to answer to preserve

            the attorney-client privilege") and permit the examining attorney to ask questions

            concerning the foundation of the privilege claim. If counsel instructs the deponent

            not to answer in order to present a motion under Rule 30(d)(3), he must promptly

            make that motion. See id. at *2 ("Kaplan should have either sought a ruling to

            terminate the deposition or obtained opposing counsel’s agreement to defer such

            an application until the conclusion of whatever questions remained to be asked in

            the deposition. Kaplan was not free simply to pepper the proceeding with

            interruptions and directions not to answer.") (citation and internal quotation marks

            omitted).

      3.    Chandra Nisthalal Deposition. The parties shall meet and confer in good faith to

            reschedule the deposition of Chandra Nisthalal on or before November 29, 2019.

            Counsel shall conduct that deposition in accordance with the directions set forth

            above.

Dated: New York, New York
       November 18, 2019                  SO ORDERED.



                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge




                                             2
